Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request to Continue Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
Reasons for Allowance
Claim 16 claims:
“An apparatus comprising:
a detector unit comprising a sensor configured to detect an actuation action performed by the detector unit to an actuation button of a medical device the actuation button configured to cause the medical device to eject at least a portion of a medicament contained in the medical device, wherein the sensor is configured to detect the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation action;
an electric unit connected to the sensor and configured to store and/or provide information related to the detected actuation action; and
a dose determination unit configured to sense a rotational movement of a dose dial sleeve of the medical device during a dose injection for determining a dose of the medicament.” Claim 34 claims similar subject matter. 
The closest references of record which includes similar embodiments include:
Jespersen et al., WO 2009/083600 (see IDS submitted 5/19/2022). Jespersen, page 13, lines 15-24 discloses an injection device which includes sensors monitoring the movement of the piston-rod assembly. A component is rotatably mounted in the device which rotates during the injection using a rotary position sensor.  The rotary sensor determines the dosing speed during injection of the medicament. The rotary mechanism is not the same as the claimed “dial sleeve” disclosed in the invention.
HumaPen Ergo manual 2003, listed as “1. Prior Art, F8a in the “Notice of Opposition against European patent EP 2274030 in name of Sanofi-Aventis Deutschland GmbH (“Mediation delivery device,” which is also listed in the IDS submitted 5/19/2022). Operating instructions steps 8-10 disclose an insulin injection device including a rotary means to dial and select a dose, the selected dose showing a corresponding numerical representation in a display window. Upon the user applying the injection device and pushing on an injection button, the display on the window “counts down” until the contained medicament is expended and the window reaches “0” or “zero.” This embodiment appears to be mechanically close-in-scope to the claimed invention, except the injection pen fails to teach a detector unit, a sensor, an actuation button to concurrently dispense a medicament held in the injection device while cooperating with the detection unit and an electric unit to store and/por provide information related to the actuation action and sense the rotational movement of a dose dial sleeve.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at 571-270-3028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683